Kane, J.
Appeal from a judgment of the County Court of Greene County (Lalor, J.), rendered June 24, 1997, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Defendant was charged with criminal possession of a controlled substance in the first degree. He moved to suppress the evidence seized as well as certain statements he made to the police. Following a suppression hearing, County Court granted suppression of the statements, but not of the tangible physical evidence. Defendant subsequently pleaded guilty to the reduced charge of criminal possession of a controlled substance in the second degree and waived his right to appeal. He was sentenced, in accordance with the plea agreement, to five years to life in prison. He now appeals.
Upon reviewing the record, we note that defendant waived his right to appeal all aspects of the case, including the preplea rulings, the judgment of conviction and sentence. This was done as part of defendant’s knowing, voluntary and intelligent guilty *768plea. Under these circumstances, we find that defendant is precluded from challenging County Court’s ruling on his suppression motion (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Williams, 6 AD3d 746, 747 [2004], lv denied 3 NY3d 650 [2004]; People v Boyce, 2 AD3d 1208, 1208 [2003], lv denied 2 NY3d 737 [2004]).
Mercure, J.P., Peters, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.